Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-19-2008

Mendoza v. Larotonda
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4626




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Mendoza v. Larotonda" (2008). 2008 Decisions. Paper 1414.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1414


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-131                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 07-4626
                                       ___________

                                  HIGINIO MENDOZA,
                                                 Appellant,

                                             v.

                              BLAISE P. LAROTONDA
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                               (D.C. Civ. No. 07-cv-00210)
                      District Judge: Honorable David S. Cercone
                      ____________________________________

            Submitted for Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
            or Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                    February 22, 2008

       Before:   BARRY, CHAGARES AND GREENBERG, CIRCUIT JUDGES.

                             (Opinion Filed March 19, 2008)

                                         ________

                                          OPINION
                                         _________


PER CURIAM

       Appellant, Higinio Mendoza, appeals from the District Court’s order dismissing

his complaint for failure to state a claim, and as otherwise frivolous.
       This case arises from various convictions entered against Mendoza in May 1998

for motor vehicle offenses and his failure to pay the associated fines and costs.1 Mendoza

was served with two Notice of Payment Hearing Determinations, dated February 12,

2007, regarding his failure to pay these fines, with a scheduled hearing of February 20,

2007.2 After he failed to appear, Magisterial District Judge Blaise P. Larotonda issued a

bench warrant for his arrest. Mendoza was arrested on June 4, 2007.

       On February 21, 2007, Mendoza filed a complaint seeking to preclude the “Notice

of Payment Determination Hearing” scheduled for February 20, 2007, before Judge

Larotonda, from going forward. Mendoza also seeks money damages stemming from the

consequences of the proceeding and the ongoing suspension of his motor vehicle

operating privileges. Rather than filing an amended complaint, as Rule 15(a) of the



   1
      Mendoza was ticketed on March 21, 2006, for driving while operating privilege
suspended or revoked in violation of 75 C. S. 1543 and driving without a license in
violation of 75 Pa. C. S. 1501. He was ticketed again on May 24, 2007, for driving while
operating privilege suspended or revoked in violation of 75 Pa. C. S. § 1543. At that time
he was asked to sign an acknowledgment that his license had been surrendered as a result
of a prior suspension. Mendoza has a history of driving while his driver’s license is
suspended, in violation of 75 Pa. C. S. § 1543, which dates back to at least February 5,
1998.
   2
     On February 12, 2007, Magisterial District Judge Blaise D. Larotonda of Allegheny
County issued two Notice of Payment Determinations to Mendoza. The first informed
Mendoza that the penalty associated with his violation of 75 Pa. C. S. § 1786, operating a
vehicle with the required financial responsibility insurance, amounted to $374.50.
According to the Notice, Mendoza had partially paid this penalty, and $219.50 remains
outstanding on the charge. The second Notice informed Mendoza that he owed $267.00
for violation of 75 Pa. C. S. § 1543, driving while operating privilege suspended or
revoked.

                                             2
Federal Rules of Civil Procedure permits once as a matter of course, Mendoza filed a

motion for leave to amend. His motion, filed on June 18, 2007, alleges due process

violations, false arrest, and loss of employment and emotional hardship resulting from his

June 4th arrest, in violation of his constitutional rights pursuant to 42 U.S.C. § 1983.

       The complaint names Judge Larotonda as the sole defendant. The United States

District Court for the Western District of Pennsylvania considered both Mendoza’s

original complaint, and the amendments contained in the motion to amend, and dismissed

Mendoza’s claims pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) because it (1) failed to state a

claim upon which relief could be granted, and (2) was based on an indisputably meritless

legal theory. We will dismiss the appeal if it lacks an arguable legal or factual basis. See

28 U.S.C. § 1915(e)(2)(B); Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       We agree with the District Court that Mendoza has failed to state a procedural due

process violation. A state provides constitutionally adequate procedural due process

when it provides reasonable remedies to rectify a legal error by a government body,

whether or not the plaintiff avails himself or herself of the provided appeal mechanism.

DeBlasio v. Zoning Bd. of Adjustment, 53 F.3d 592, 597 (3d Cir. 1995), overruled on

other grounds by United Artists Theatre Circuit, Inc. v. Twp. of Warrington, 316 F.3d 392

(3d Cir. 2003). Here, the bench warrant was issued as a result of Mendoza’s failure to

appear at the noticed February 20, 2007 hearing, where he would have been free to

contest the validity of the underlying traffic violations and penalties levied against him.



                                              3
Should Mendoza wish to challenge his convictions and penalties, the appropriate remedy

is an appeal. Furthermore, to the extent that Mendoza seeks to enjoin the February 20,

2007 hearing, his request was moot on February 21, 2007, the day he filed the complaint

and the District Court therefore lacked jurisdiction to review that request. Adapt of

Philadelphia v. Philadelphia Hous. Auth., 433 F.3d 353, 361 n.9 (3d Cir. 2006) (mootness

presents a jurisdictional issue).

       We also agree with the District Court that Mendoza has failed to state a claim

under § 1983 against Judge Larotonda. Judge Larotonda is immune from suit for issuing

the bench warrant against Mendoza because judges enjoy “a comparatively sweeping

form of immunity” for official acts taken in their functional capacity as judges. See

Forrester v. White, 484 U.S. 219, 225 (1988); Gallas v. Supreme Court of Pa., 211 F.3d
760, 768 (3d Cir. 2000) (judges are immune from suit under § 1983 for monetary

damages arising from their judicial acts). Here, the Notice of Hearings and the Bench

Warrant were issued by Judge Larotonda in his official capacity, and therefore Judge

Larotonda is entitled to judicial immunity.

       Having found no merit to this appeal, we will dismiss it pursuant to 28 U.S.C. §

1915(e)(2)(B).